Citation Nr: 0635402	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  94-44 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral genu 
recurvatum with incomplete fusion, right tibial tubercle, to 
include as secondary to the service-connected left knee 
disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1965 to March 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1968 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied entitlement to service connection for bilateral genu 
recurvatum.  This case was previously before the Board, most 
recently in August 2004 when it was remanded for further 
development of the evidence.

In a VA Form 21-4138 dated December 27, 2005, the veteran 
indicated that he wished to file claims of increased rating 
for his service-connected left knee disability and 
lumbosacral spine disability.  He also indicated he wished to 
reopen a claim of service connection for right hip 
disability.  These matters are referred to the RO for 
appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

The present appeal has been ongoing for a number of years.  
The case has been remanded on prior occasions for the purpose 
of obtaining a clear and understandable medical opinion 
regarding the nature and etiology of the claimed bilateral 
knee disability.  As a result of the most recent remand, the 
record now includes the report of an October 2004 VA 
examination and an August 2004 addendum to that report.  In a 
September 2006, Appellant's Post-Remand Brief, the veteran's 
representative argues that the examination report and the 
addendum to that report are "jumbled and confusing."  The 
representative argues that the case must once again be 
remanded.  After reviewing the October 2004 examination 
report and August 2004 addendum, the Board is likewise left 
with the impression that there is still no clear and 
understandable medical opinion which would allow for informed 
appellate review. 

The Board notes that the veteran is already service connected 
for the residuals of a left knee injury which occurred during 
service in October 1966.  Service connection has also been 
established for disc disease of the lumbosacral spine 
secondary to the service-connected residuals of a left knee 
injury.  

It appears that the veteran has been claiming that he suffers 
from other knee disability (described by the RO as bilateral 
genu recurvatum with incomplete fusion, right tibial 
tubercle).  The above-cited VA reports do not appear to 
clearly indicate whether or not the veteran even has 
bilateral genu recurvatum with incomplete fusion, right 
tibial tubercle, or any other current bilateral knee 
disability (separate and apart from the already-service 
connected left knee disability).  

The Board stresses that neither the veteran, his 
representative, nor the Board are competent to render medical 
diagnoses or opinions.  See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Unfortunately, such competent evidence remains 
lacking in this case.  Although the Board acknowledges the 
long appellate history of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet.App. 268, 271 (1998).  Under the 
circumstances, the Board must agree with the representatives 
request for remand to obtain medical evidence which will 
allow for appellate review. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
an appropriate VA knee examination (if 
possible, by an examiner who has not 
already examined the veteran).  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be conducted.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

     a)  Does the veteran have bilateral 
genu recurvatum with incomplete fusion, 
right tibial tubercle?  If so, please 
describe the nature of this disorder and 
whether this disorder is causally related 
to the veteran's active duty service, to 
include any injury during service?  

     b)  Does the veteran have any other 
chronic disability of either knee 
(separate and apart from the already 
service-connected residuals of left knee 
injury)?  If so, please clearly state the 
medical diagnosis and indicate whether 
such chronic disability of either or both 
knees is causally related to his active 
duty service, to include any injury 
during service?

    c)  If the veteran has bilateral genu 
recurvatum with incomplete fusion, right 
tibial tubercle, or any other chronic 
disability of either knee (separate and 
apart from the already service-connected 
residuals of left knee injury), is such 
disability proximately due to, or has it 
been aggravated by the veteran's service-
connected residuals of left knee injury 
or his service-connected disc disease of 
the lumbosacral spine?  If such 
disability was aggravated by a service-
connected disability, please indicate the 
degree of additional disability due to 
the aggravation above and beyond the 
degree of disability prior to the 
aggravation.  

2.  After receipt of the examination 
report, the RO should carefully review 
the report to ensure that it is clear and 
responsive to the posed questions; if 
not, the RO should return the report for 
clarification.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefit sought can 
be granted.  The RO should consider both 
direct and secondary (including by 
aggravation) theories of service 
connection.  If the benefit remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



